UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ISMAEL CHINO BARRERA, et al.,

                                Plaintiffs,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 606 (JMF) (SLC)
1611 FOOD MART INC., et al.,
                                                                          ORDER
                                Defendants.

SARAH L. CAVE, United States Magistrate Judge:

         Per the Order at ECF No. 41, the parties were to jointly call chambers or submit a Joint

Status Report on the progress of settlement discussions by the close of business yesterday,

November 26, 2019.

         The parties did not do so, and are hereby ORDERED to file a Joint Status Report via ECF

by Wednesday, December 4, 2019.




Dated:             New York, New York
                   November 27, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
